DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 4/13/2021.  As directed by the amendment, claims 11, 21, 35, 36, 38 and 53 have been amended, claims 54-56 have been cancelled, and claims 57-64 have been added. As such, claims 1, 7-9, 11, 13-19, 21, 35, 36, 38, 44-47, 50-53 and 57-64 are pending in the instant application, and claims 1, 7-9, 13, 15, and 44-47 remain withdrawn in response to a restriction requirement.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Personal Vaporizing Device with Slidable Cart.

Drawings
	Per 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, “Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 35, 36 and 62 are objected to because of the following informalities:  
Claim 35, line 7, should read “therethrough” (one word)
Claim 36, would be more clear if the last line were deleted, since line 2 already recites “at least one” and there is only one possible combination (a+b)
Claim 62, line 3, it appears the claim was either intended to read “which separates is positioned/located between said plurality”
Claim 62, line 4 should read “contacts” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 16-19, 21, 35, 36, 38, 50-53 and 57-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 (and thus its dependent claim 21), 14, 18, 19 and 38 recite the limitation "the/said (plurality of) source material sections" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claims, because claim 35 (from which claims 11, 14, 18, 19 and 38 depend) only recites “a plurality of sections” and “a 
Regarding claim 35 (and thus its dependent claims 11, 14, 16-19, 21, 36, 38, 50-53 and 57-64), line 4 recites, “each of said sections comprising a source material,” which appears to infer that there are a plurality of source materials, one in each of the sections (an interpretation which is supported by the instant specification at page 24, lines 16-17), but then lines 6 and 15 recite “said source material” (singular), which sounds like maybe only one source material is shared between the sections (an interpretation which is supported by the instant specification at page 24, lines 17-18) but then line 7 specifies “said source material in each of the sections” (emphasis added), which again seems to insinuate multiple source materials, and, as discussed above, claims 11, 14, 18 and 19 recite “source material sections,” which appears to indicate multiple (discrete) sections of source material, but then claims 50 and 52 only recite “the source material” (singular) again. As such, it is indeterminate if the claims require multiple sections of source material or not. To address this rejection, Applicant must make the subject matter intended to be encompassed by the claims clear in their response to this Office Action by using consistent language and clear antecedent basis throughout the claims.
Claim 35 (and thus its dependent claims 11, 14, 16-19, 21, 36, 38, 50-53 and 57-64) recites the limitation "said one or more selected sections" in line 13.  There is insufficient antecedent basis for this limitation in the claim. This same limitation appears 
Regarding claim 53, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend the claim to read “is configured to be unsealed”.
Regarding claim 61, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend the claim to read “which is configured to apply”.
Regarding claim 62, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend the claim to read “which is configured to separate”.
Regarding claim 63, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend the claim to read “which is configured to advance

Allowable Subject Matter
Claims 11, 14, 16-19, 21, 35, 36, 38, 50-53 and 57-64 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of Krietzman (US 2016/0235122 A1) teaches a cart (receiver 23 comprising sled 305 in Figs. 15A, see also Figs. 15D-M and Figs. 23A-G) slideably mounted on an elongate housing (cartridge 1) (Figs. 15A-C; para [0070]) comprising a plurality of sections (zones K-H) (Fig. 15A) each comprising a source material with at least one vaporizable, active substance and arranged to allow a flow of air therethrough (para [0053]) and Morita et al. (US 4,735,358) teaches an openable, air-impermeable sealant to protect vaporizable materials (col. 6, lines 24-60 and col. 7, line 67-col. 8, line 8), but their combination does not provide for a cart further configured for (a) and/or (b) as recited by instant claim 35, in as far as (a) is understood to require that each section have its own heating element per the interpretation under 35 USC 112(b) above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching sliding heating means along vaporizable sections: Hale et al. (US 7,537,009 B2; Fig. 6); Kim (US 2006/0016453 A1). References teaching slideable opening means for inhalers: Hickey et al. (US 2004/0123864 A1; Fig. 4); Bulbrook (US 2008/0142006 A1);Ward et al. (WO 01/72605 A1; Figs. 16-24); Von Schuckmann et al. (US 6,520,179 B1); Heckenmüller et al. (US 6,907,880 A1); Price (EP 0129985); Ekelius et al. (US 6,637,431 B2); Myrman et al. (US 6,651,341 B1). Reference teaching individual opening means: Braithwaite (US 2010/0168710 A1; Fig. 5b). References teaching individual heating of sections for et al. (US 2018/0271153 A1); Sharma et al. (US 2012/0048963 A1; Fig. 4)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785